         Case 1:15-cr-00655-RA Document 113 Filed 07/21/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 7/21/21



 UNITED STATES OF AMERICA,
                                                              No. l 5-CR-655 (RA)
                       V.

                                                                      ORDER
 ANIL MANGAR,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         IT IS HEREBY ORDERED that the defendant's bail conditions shall be modified to

include outpatient mental health treatment at the direction of the Probation Department.



SO ORDERED.
                                                               'I
Dated:     July 21, 2021
           New York, New York

                                                 Ronni     ams
                                                 Unite States District Judge
